By the Court, Crockett, J.:
That East Street was duly dedicated as a public street can admit of no serious doubt, on the facts established at the trial, and it is not denied that at the time of the commencement of the action the defendants were, and for a long time prior thereto had been, using a portion of the street as a lumber yard, obstructing the same with piles of lumber, and preventing the use of it by the public as a highway.
*451Apparently, the only defense seriously relied upon was the Statute of Limitations, the defendants claiming that they had been in the actual adverse occupation of the premises for more than ten years next before the commencement of the action. Assuming that the evidence proved such actual adverse occupation for ten years ór more, it must be considered as the settled doctrine of this Court, since, the decision in Hoadley v. San Francisco, 50 Cal. 265, that no one can acquire by adverse occupation, as against the public, the right to obstruct a street dedicated to public use, and thus prevent the use of it as a public highway.
Judgment and order affirmed, and it is further ordered that the judgment herein be entered as of the day on which the cause was submitted.
Mr. Justice McKinstry did not express any opinion.